*261CONCURRING OPINION
Lenroot, Judge,
specially concurring: I concur in the conclusion reached by the majority, but I am of the opinion that the merchandise here involved is not commercially interchangeable with the merchandise sold in Czechoslovakia. I do not, however, think that commercial interchangeability is an indispensable element of similarity under the statute. The majority opinion is not clear to me upon this point.
In my opinion, if goods are made of approximately the same materials, are of the same approximate commercial value, are adapted to substantially the same uses, and are so used, then they are similar whether commercially interchangeable or not. The goods here in issue and the goods sold in Czechoslovakia are made of approximately the same materials, are approximately of the same commercial value, arc adapted to substantially the same uses, .and are so used, and are therefore similar within the statute, notwithstanding that, as above set forth, I do not believe them to be commercially interchangeable.